Citation Nr: 0615667	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-03 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




REMAND

The veteran served on active duty from April 1967 until April 
1969.  The Board notes that the veteran has not been given a 
VA examination for this disability since October 2002, and 
the veteran's VA clinic records indicate that his disability 
may have increased in severity since the last VA examination.  
Therefore, the Board is of the opinion that the veteran 
should be afforded a VA examination to address the present 
level of severity of this service connected disability.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC for the 
following development: 


1.  The RO should obtain all records of VA 
treatment at the Atlanta, Georgia VAMC since June 
2004.  All records obtained should be associated 
with the claims folder.  


2.  The veteran should be scheduled for a VA 
examination regarding the severity of his PTSD.  
The RO should forward the veteran's claims file for 
review.  All indicated tests and studies should be 
undertaken.  The examiner is requested to obtain a 
detailed clinical history.  All opinions and 
conclusions expressed must be supported by a 
complete rationale in a report. 

3.  Following completion of the above, readjudicate 
the issue on appeal.  If any benefit sought on 
appeal remains denied, the RO should issue a 
Supplemental Statement of the Case and allow the 
veteran an appropriate period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).




_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






